Case 3:19-cv-01151-N-BK Document 27 Filed 09/16/19                 Page 1 of 2 PageID 406


                                      Notice of AO91s

    I fully intend to file Federal Criminal Charges against all involved in USC Title 18 S
                242/243/2292 and other Federal Crimes Committed Against me.

                                                                       S/_Ryan_Gallagher___
                                                                  Rev. Ryan “Sasha” Gallagher
                                                                    Mahatmajapa@gmail.com
                                                                             1723 Candleglow
                                                                        Castle Rock, Co 80109
           Case 3:19-cv-01151-N-BK Document 27 Filed 09/16/19                               Page 2 of 2 PageID 407
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                  __________ District of __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                               in the county of                                  in the
                       District of                            , the defendant(s) violated:

            Code Section                                                    Offense Description




         This criminal complaint is based on these facts:




         ’ Continued on the attached sheet.


                                                                                             Complainant’s signature


                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                Judge’s signature

City and state:
                                                                                              Printed name and title



        Print                        Save As...                Attach                                                  Reset
